Citation Nr: 1427158	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-38 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for bilateral hearing loss.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of failed ileoanal reservoir.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of recurrent ventral hernia repair.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for posttraumatic stress disorder (PTSD). 

 
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESSES AT HEARING ON APPEAL

The Veteran and D.S.


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In September 2009, the RO declined to reopen a previously denied claim of service connection for bilateral hearing loss.  In May 2010, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of failed ileoanal reservoir, residuals of recurrent ventral hernia repair, erectile dysfunction, and PTSD. 

The Veteran and D.S. testified before the Board at a July 2011 Travel Board hearing and a July 2012 video conference hearing.  During the July 2012 hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  Transcripts of the hearings are associated with the claims file.

There is no indication in the record that the RO has developed and adjudicated the Veteran's informal claim of entitlement to direct service connection for PTSD.  Therefore, this claim is again referred to the RO for appropriate action. 

The underlying question of service connection for bilateral hearing loss and the issues of entitlement to 1151 compensation for residuals of failed ileoanal reservoir, residuals of recurrent ventral hernia repair, erectile dysfunction, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral hearing loss was denied on September 11, 1981, and the Veteran did not appeal that decision.

2.  Evidence received since the last final September 1981 decision is new, relates to an unestablished fact necessary to the issue of service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The RO's September 1981 denial of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

2.  Evidence received since the last final September 1981 decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for bilateral hearing loss, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC), whichever is later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  VA, however, does not need to accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In July 1981, the Veteran filed a claim for service connection for bilateral hearing loss.  In an unappealed September 1981 administrative decision, the RO denied service connection, finding that the Veteran was not treated for this condition during service and that it was not recorded on his separation examination.  The Veteran did not file a notice of disagreement (NOD), and the September 1981 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

The Veteran subsequently attempted to reopen the claim in April 2009.  

Evidence received since the September 1981 decision consists of includes various accounts of military noise exposure from the Veteran, which relates to an unestablished fact necessary to substantiate the claim.  The evidence is new, as it was not considered by the RO in September 1981.  The evidence is also material because it is supporting evidence of a nexus between a current disability and military service.  (The Board notes that the Veteran is service connected for tinnitus and that exposure to acoustic trauma in service was conceded by the RO).  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for bilateral hearing loss is warranted.


ORDER

New and material evidence has been received to reopen a claim for service connection for bilateral hearing loss; to this limited extent, the appeal of this issue is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claims. 

Bilateral Hearing Loss

The Veteran contends that he has experienced hearing loss since his military service.  See April 2009 Statement; Hearing Transcript at 2.  As discussed above, in-service noise exposure has been conceded.

The May 1976 entrance and September 1980 separation audiograms were normal.

The Veteran submitted to a September 2009 VA audiological examination.  Audiogram findings did not show hearing loss pursuant to Section 3.385.  During the June 2011 hearing, the Veteran testified that his hearing has progressively worsened.  Id. at 4.  If, as the Veteran believes, his hearing has worsened, it may now satisfy those requirements.  Thus, remand for an additional VA examination is necessary to determine whether the Veteran has a current hearing loss disability in accordance with 38 C.F.R. § 3.385.


Section 1151

The Veteran contends that his VA surgeries resulted in additional disabilities consisting of residuals of a failed ileoanal reservoir, residuals of a recurrent ventral hernia repair, erectile dysfunction, and PTSD.  Specifically, the Veteran contends that he wore a diaper for several years after a 1992 operation, and that he underwent additional procedures to correct that earlier procedure.  He further maintains that several months after the 1992 procedure he developed a massive infection in his abdominal cavity from the sutures, and that this led to hernias, pain, and chronic diarrhea.  He also asserts that he developed erectile dysfunction "due to all the problems with these operations" to include cutting a nerve during surgery.  See December 2009 VA Form 21-4138; Hearing Transcript at 7.

VA treatment records show that the Veteran reportedly underwent two inguinal hernia repairs as an infant.  He has been treated for ulcerative colitis with severe pancolitis since approximately 1990.  In October 1991, he was diagnosed with dysthymia after he reported suicidal ideation upon learning that his ulcerative colitis was chronic.  In September 1992, the Veteran underwent a total proctocolectomy with diverting ileostomy, with ileoanal anastomosis, and was hospitalized for several weeks afterwards.  Prior to that surgery, the Veteran had had intractable bleeding and diarrhea.  His postoperative course was unremarkable, and he was discharged 19 days later.  A November 1992 colonoscopy revealed a functional ileal pouch containing mucus and showing no lesions.  There was continence of the anal sphincter.  The Veteran underwent ileostomy closure that same month.  In January 1993, the Veteran was treated for intermittent watery diarrhea, sharp lower abdominal pain, and nausea.  He subsequently developed abscess formation and had drainage of an anterior abdominal wall abscess in May 1993, percutaneous drainage of a pelvis abscess in July 1993, and transrectal drainage of a pelvic abscess in June 1994.  The Veteran underwent a second ileostomy in August 1993.  An October 1994 CT scan of the abdomen showed a persistent presacral fluid collection with sinus tract to the rectum; there was no evidence of stricture, however, two fistulae were seen.  In August 2002, he underwent a perineal proctectomy excision of the perineal sinus by a private provider.  A February 2008 treatment record indicates that the Veteran has been asymptomatic "from that aspect" since the completion proctectomy in 2002.  

Private treatment records show that in April 2008, the Veteran had a ventral hernia repaired.  The hernia reoccurred in June 2008 and was repaired a second time with insertion of a surgical suture "mesh" graft.

The evidence of record is not sufficient for the Board to make a decision in this case.  First, it is unclear whether the Veteran sustained current additional disability as a result of the VA surgeries.  He clearly had a complicated medical history prior to the procedures in question, and although he developed diarrhea and abdominal pain subsequent to the 1992 operations, his pre-surgical medical history also included these symptoms.  Furthermore, it is not clear as to whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical or surgical treatment, or that the proximate cause of any additional disability was an event that was not reasonably foreseeable.  Thus, a remand is necessary to obtain a VA examination with a medical opinion to determine whether compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of the VA surgeries are warranted.  A medical opinion is needed to determine whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care or medical or surgical treatment to the Veteran and to determine whether the proximate cause of any additional disability incurred by the Veteran here was due to an event that was not reasonably foreseeable.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's claim for benefits under 38 U.S.C.A. § 1151 for PTSD secondary to residuals of failed ileoanal reservoir, residuals of recurrent ventral hernia repair, and erectile dysfunction must also be remanded.  This claim is inextricably intertwined with the pending claims for benefits under 38 U.S.C.A. § 1151 as a result of VA medical treatment.  Issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue or issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any hearing loss found to be present.  The claims folder must be sent to the examiner for review in conjunction with the examination. 

The examiner must address the following questions:

(a) Does the Veteran currently suffer from hearing loss as defined by VA (i.e., hearing in either ear has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  at 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test is less than 94 percent.  See 38 C.F.R. § 3.385)? 

(b) If so, is it at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed hearing loss is related to conceded in-service noise exposure?  

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Schedule the Veteran for an appropriate VA examination.  The claims folder must be sent to the examiner for review in conjunction with the examination.  All indicated tests should be conducted.

After examining the Veteran and reviewing the claims file, the examiner should opine as to the following:

(a) Is it at least as likely as not, i.e., 50 percent or greater probability, that the Veteran sustained additional disability as a result of or proximately due to surgeries performed at the Boston VAMC between September 1992 and December 1994?  If so, what is the additional disability?  In determining whether the Veteran has an additional disability, compare the Veteran's condition immediately prior to the VA treatment in question to his condition immediately following such treatment.  The examiner should consider all relevant VA treatment records and photographs, as well as the Veteran's July 2012 testimony and all lay statements.

(b) Is it at least as likely as not, i.e., 50 percent or greater probability, that any additional disability was (i) caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in performing surgeries at the Boston VAMC between September 1992 and December 1994, or (ii) was due to an event not reasonably foreseeable?  In other words, did any action or inaction by VA caregivers cause additional disability or constitute carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault?  If so, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

3. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.   The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


